Citation Nr: 0513736	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  96-04 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a rating higher than 40 percent for traumatic 
arthritis and degenerative disc disease (DDD) of the lumbar 
spine, for the period on and after September 23, 2002.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active duty for training from July 1962 to 
January 1963 and active service from November 1965 to 
November 1968 and July 1971 to September 1978.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 rating 
decision by the Philadelphia, Pennsylvania, Regional Office 
(RO), which, among other things, confirmed a 40 percent 
evaluation for residuals of a compression fracture of the 
lumbar spine with arthritis.

In December 2000, the Board remanded the case to the RO to 
schedule a Travel Board hearing.  The hearing was scheduled 
and the veteran did not report for the hearing.  He has not 
suggested there was good cause for his failure to report, nor 
has he requested an additional hearing.  Thus, the veteran's 
request for a Travel Board hearing is considered withdrawn.  
38 C.F.R. § 20.704(d) (2004).

A March 2003 rating reclassified the service-connected lumbar 
spine disability as traumatic arthritis and DDD of the lumbar 
spine, and continued the 40 percent rating.  In a February 
2003 decision, the Board addressed the claim for a rating 
higher than 40 percent for this disability.  Because the 
rating schedule for rating disabilities of the spine, 
including the diagnostic code (DC) applicable to 
intervertebral disc syndrome (IVDS), DC 5293, were amended, 
effective September 23, 2002, codified at 38 C.F.R. § 4.71a 
(2003), and again effective September 26, 2003, see 68 Fed. 
Reg. 51,454 (Aug. 27, 2003), codified at 38 C.F.R. § 4.71a 
(2004), the Board decided the claim only as to the period 
prior to the effective date of the above revisions.  The 
Board remanded the claim as to the periods on and after the 
amendments, for readjudication under the revised criteria, to 
be preceded by VA examinations that would consider these new 
criteria.  The requested development has taken place, and the 
Board will now decide the claim.


FINDINGS OF FACT

1.  The veteran's traumatic arthritis and lumbar spine DDD 
cause severe but not pronounced IVDS.  Demonstrable deformity 
of a vertebral body has not been shown.

2.  There is no evidence that the veteran experiences 
incapacitating episodes as that term is defined under the 
applicable regulations.

3.  Under the rating criteria effective between September 23, 
2002 and September 26, 2003, the veteran's IVDS while showing 
his mild incomplete paralysis of the sciatic nerve did not 
show that there was severe limitation of motion of the lumbar 
spine.  As such, the 40 percent rating under the old criteria 
was the most favorable evaluation, as the combined orthopedic 
and neurologic evaluation would combine to 30 percent.

4.  Under the rating criteria effective September 26, 2003, 
the limitation of the range of motion of the veteran's lumbar 
spine to between 30 and 60 degrees of flexion, combined with 
his mild incomplete paralysis of the sciatic nerve, entitles 
him only to a 30 percent evaluation; as this is less 
favorable than the 40 percent evaluation to which he would be 
entitled under the old criteria in effect prior to September 
23, 2002.

5.  There are no unusual circumstances present which render 
application of the regular schedular provisions impractical.


CONCLUSION OF LAW

A rating in excess of 40 percent for the veteran's traumatic 
arthritis and DDD of the lumbar spine for the period on and 
after September 23, 2002 have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 
4.2, 4.3, 4.7. 4.10, 4.25, 4.40, 4.45 (2004); 38 C.F.R. §  
4.71a, DCs 5285, 5289, 5292, 5293, 5295 (2002); 38 C.F.R. 
§ 4.71a, DCs 5285, 5289, 5292, 5293, 5295 (2003); 38 C.F.R. 
§ 4.71a, DC 5243; 38 C.F.R. § 4.124a, DCs 8520 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002) became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In the present case, the VCAA took effect well after the 
veteran filed his January 1995 claim.  But the VCAA applies 
to claims filed prior to its November 9, 2000 effective date 
if VA had not finally decided the claim before that date.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003) (citing 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001)) (VA will apply VCAA 
implementing regulations to any claim filed before November 
9, 2000 but not decided by VA as of that date).  VA had not 
finally "decided" the veteran's claim prior to November 9, 
2000 because the Board had yet to issue its December 2000 
remand, and the RO subsequently readjudicated the claim in 
March 2003, with the Board remanded the portion of the claim 
still on appeal in February 2004.  See VAOPGCPREC 7-2003 (VA 
had authority to, and did, provide that VCAA requirements 
apply to claims at all stages of VA proceedings, up to and 
including those pending before the Board).

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini Court's 
statements as to the timing and content of VCAA notice were 
binding holdings, the RO complied with them.

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  However, as 
explained in VAOPGCPREC 7-2004, the Court did not hold that, 
if this notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, the 
Pelegrini Court "'specifically recognizes that where, as 
here, that notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice specifically complying with section 
5103(a)/§3.159(b)(1) because an initial AOJ adjudication had 
already occurred.'"  Id. at 2 (quoting Pelegrini, 18 Vet. 
App. at 120).  Therefore, according to GC, the Pelegrini 
Court did not hold that VA must vitiate all AOJ decisions 
rendered prior to November 9, 2000 denying service connection 
claims that were still pending before VA on that date in 
order to provide VCAA notice and adjudicate the claims anew.  
VAOPGCPREC 7-2004 at 2-3.

GC's interpretation of Pelegrini is directly relevant to the 
present case.  Here, the RO's September 1995 rating decision 
denying a rating higher than 40 percent took place prior to 
enactment of the VCAA, and, therefore, prior to any VCAA 
notification.  But according to Pelegrini, as interpreted by 
GC, the fact that the RO did not provide VCAA notification in 
these circumstances (nor could it have, as the VCAA had not 
yet been enacted) was not error.  The RO provided VCAA 
notification to the veteran in its June 2001 letter, prior to 
readjudicating the claim in its March 2003 rating decision, 
and the AMC reiterated and expanded upon this notification in 
its March 2004 VCAA letter regarding the remaining (i.e., on 
and after September 2002) portions of the veteran's claim for 
an increased rating for his lumbar spine disorder.  VA thus 
complied with the VCAA notification timing requirements.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini did not require that VCAA notification contain 
any specific "magic words," and that it can be satisfied by 
a SOC or SSOC as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.

These requirements were met in this case.  The RO's June 2001 
letter told the veteran that it was working on his claim for 
an increased rating for his lumbar spine disorder, and 
identified evidence that the veteran needed to submit to 
substantiate his claim.  The letter also identified the 
evidence that had already been considered and asked the 
veteran to submit the additional evidence as soon as 
possible.  In addition, after the Board's February 2004 
remand, the AMC's March 2004 letter explained what the 
evidence would have to show in order to establish entitlement 
to an increased rating for the veteran's lumbar spine 
disorder and the respective responsibilities of VA and the 
veteran in obtaining this information.  The AMC also wrote: 
"If there is any other evidence of information that you 
think will support your claim, please let us know.  If the 
evidence is in your possession, please send it to us."  The 
AMC also included the text of VCAA implementing regulation 
38 C.F.R. § 3.159 (2004) as well as the revised criteria 
applicable to disorders of the spine in its December 2004 
SSOC.  Cf. Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(noting Board's failure to discuss whether RO's decision and 
SOC satisfied VCAA requirements in the absence of letter 
explaining VCAA).  Thus, VA complied with the VCAA notice 
content requirements, as it provided the information 
specified by Pelegrini, including indicating to the veteran 
that he should provide any information or evidence in his 
possession pertaining to his claim.

In addition, all identified private and VA treatment records 
have been obtained and associated with the claims file, and 
the veteran has been afforded multiple VA examinations, 
including recent orthopedic and neurological examinations to 
identify the symptoms relevant to his rating under the 
revised criteria for evaluating disorders of the spine.  
There is no indication that other private or Federal records 
exist that should be requested, or that any pertinent 
evidence was not received.  The RO thus complied with the 
VCAA's preliminary duty to assist provisions and their 
implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In the present case, entitlement to compensation already has 
been established and an increase in the disability rating for 
the lumbar spine DDD is at issue, so the present level of 
disability is of primary importance.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Compare Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (where veteran timely appeals 
rating initially assigned for his disability, Board must 
consider possible entitlement to "staged" rating to 
compensate veteran for times since filing his claim when 
disability may have been more severe than at other times 
during the course of his appeal).

As noted, the criteria for evaluating IVDS have changed twice 
since the veteran's January 1995 claim.  First, the criteria 
in effect for evaluating disabilities under 38 C.F.R. § 4.71a 
(2002), including DC 5293, applicable to IVDS ("the old 
criteria"), were revised effective September 23, 2002, see 
38 C.F.R. § 4.71a, DC 5293 (2003) ("the interim criteria").  
Subsequently, they were revised effective September 26, 2003, 
at which time the diagnostic codes were renumbered, including 
the renumbering of DC 5293 to DC 5243.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003), codified at 38 C.F.R. § 4.71a, DC 
5243 (2004) ("the new criteria").

Under the interim criteria, where a spine disorder may effect 
a nerve, the disability may be rated by combining separate 
ratings for chronic neurologic and orthopedic manifestations.  
Or, a rating may be assigned on the basis of the total 
duration of incapacitating episodes.  Note 1 to the interim 
criteria provides that an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician and treatment by a physician.  
Note 2 to the interim criteria states that "chronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from IVDS that 
are present constantly, or nearly so.  Supplementary 
Information in the published final regulations states that 
treatment by a physician would not require a visit to a 
physician's office or hospital but would include telephone 
consultation with a physician.  If there are no records of 
the need for bed rest and treatment, by regulation, there 
were no incapacitating episodes.  67 Fed. Reg. 54345, 54347 
(August 22, 2002).

The new criteria include the same language from the interim 
criteria for rating IVDS based on the number of 
incapacitating episodes.  Prior to this language, the new 
criteria contain a new general rating formula for diseases 
and injuries of the spine, including IVDS.  The new criteria 
states that the new rating formula applies to the renumbered 
diagnostic codes (5235 to 5243), unless 5243 is evaluated 
under the Formula for Rating IVDS based on incapacitating 
episodes.  It also provides for the veteran to receive an 
evaluation based on combining all manifestations of the 
disability under 38 C.F.R. § 4.25 (2004) if that will result 
in a higher evaluation.  The new criteria contain specific 
range of motion figures, and Note 2 explains what is 
considered normal range of motion for purposes of the 
governing regulations.  

When amended regulations expressly state an effective date 
and, as in this case, do not include any provision for 
retroactive applicability, the new regulations cannot be 
applied prior to the stated effective date, but the prior 
version may be applied, if more favorable, to the periods 
before and after the change.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).  Thus, for the 
period between September 23, 2002 and September 26, 2003, it 
must be determined whether the veteran is entitled to a 
higher rating under either the old or interim criteria.  For 
the period on and after September 26, 2003, it must be 
determined whether the veteran is entitled to a higher rating 
under the old, interim, or new criteria.

Under the old criteria, a 60 percent rating was possible, 
given certain findings, under both DC 5285, for residuals of 
fracture of the vertebra, and under DC 5286 for favorable 
ankylosis of the spine.  However, since neither the needed 
vertebra fracture residuals nor ankylosis have been present 
since September 23, 2002, those DCs do not apply.  In this 
regard, the Board notes that although the appellant was 
awarded service connection for residuals of a compression 
fracture of the lumbar spine with arthritis by a May 1984 
rating action, this was apparently based on a January 1973 
service medical record's clinical impression of a minimal L1 
compression fracture despite the fact that actual X-rays of 
the lumbar spine in January 1973 were negative.  However, 
none of the in- service or post-service radiographic studies 
have actually shown any residual lumbar vertebral body 
deformity/compression fracture as to warrant a rating under 
DC 5285.

A 60 percent rating, however, is also possible under DC 5293, 
specifically applicable to IVDS, where there is pronounced 
IVDS with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc), and 
little intermittent relief.

Since September 23, 2002, the veteran has had a January 2003 
VA orthopedic examination and April 2004 VA neurological and 
orthopedic examinations.  On none of these examinations did 
the veteran have any symptoms that would warrant a higher, 60 
percent evaluation under the old DC 5293.  On the January 
2003 examination, there was normal strength in the lower 
extremities and sensory in the lower extremities was normal 
in both dermatome.  Reflexes were +2 in both knees and 
ankles.  The veteran's only complaint in this regard was of 
back pain with straight leg raising at 90 degrees bilaterally 
internally.  There was forward flexion from 0-30 degrees, 
bilateral lateral flexion from 0-15 degrees, and backward 
extension from 0-15 degrees.

On the April 2004 orthopedic examination, there was no 
paravertebral muscle spasm to palpation, the range of motion 
in the lower extremities was within normal limits in all 
joints, there was no thigh atrophy or calf atrophy by 
measurement, and there was no straight leg raising pain 
supine or sitting.  Deep tendon reflexes were slightly 
hypoactive in the lower extremities but were equal on both 
sides.  There was no motor weakness, and a sensory exam 
revealed "stocking" hip algesia of the entire left lower 
extremity to the level of the inguinal fold anteriorly and 
posteriorly.  The impression was of advanced DDD of the 
lumbosacral spine.  At the April 2004 neurological exam, deep 
tendon reflexes in the upper extremities were 2+ and equal.  
Knee jerks were 1+ and ankle jerks were 1+.  Strength testing 
showed slight weakness of the right extensor hallucis longus 
graded at 4/5, as compared to 5/5 on the left.  There was a 
slight decrease in pin over the right great toe.  The 
impression was that the above findings were "suggestive of 
right L5 radiculopathy" and "suggestive of disease 
affecting the right L5 nerve root."

The above examination findings show that the veteran does not 
have pronounced IVDS under the old DC 5293, because there are 
no persistent symptoms compatible with sciatic neuropathy as 
described in DC 5293.  Specifically, the only mention of 
muscle spasm was the April 2004 orthopedic examination 
finding of no paravertebral muscle spasm to palpation, and 
ankle jerk was present at all of the examinations.  While the 
April 2004 neurological examiner stated that the findings 
suggested radiculopathy affecting the L5 nerve root, these 
effects were mild rather than pronounced, as the strength and 
pin of the right lower extremity were only slightly lower 
than normal, and deep tendon reflexes were only slightly 
hypoactive on the April 2004 orthopedic examination, but 
equal on both sides with no motor weakness and stocking hip 
algesia of the left lower extremity.  In sum, as most of the 
orthopedic and neurological manifestation of the veteran's 
IVDS were mild rather than pronounced, with normal or only 
slightly abnormal orthopedic and neurological symptoms, the 
veteran does not have persistent IVDS warranting a rating 
higher than 40 percent under the old DC 5293.  The slight 
neurological findings were contemplated under the provisions 
of the old 5293.  There was no basis at that time, in the 
absence of footdrop, to assign a separate neurological 
rating.

Under the interim and new criteria, the veteran's IVDS could 
be rated based on incapacitating episodes.  However, the 
veteran has not indicated that he suffers incapacitating 
episodes, and there is no evidence on either the January 2003 
orthopedic examination nor the April 2004 neurological or 
orthopedic of any incapacitating episodes as that term is 
defined in the interim and new criteria.

Under both the interim and new criteria, in the absence of 
incapacitating episodes, IVDS is rated by combining under 
38 C.F.R. § 4.25 (2004) separate evaluations of its chronic 
orthopedic and neurological manifestations.

The neurological manifestations of the veteran's lumbar spine 
DDD, for the reasons stated above, can be characterized as 
"mild."  Under 38 C.F.R. § 4.124a, DC 8520, for rating 
diseases of the sciatic nerve, mild, incomplete paralysis, 
such as the veteran has, is given a 10 percent rating.  
Looking at the orthopedic criteria for this time period, to 
warrant a higher combined rating than the 40 percent assigned 
under the old IVDS criteria, severe limitation of motion 
would have to be shown.  The Board cannot make that finding.  
There was good motion in all plains.  While the January 2003 
examination there was limitation of forward flexion to 30 
degrees, there was pain at straight leg raising at 90 
degrees.  More than moderate limitation of motion, overall, 
considering the above and given the sideways extension and 
backward extension has not been shown.  This would warrant no 
more than a 20 percent rating, with a combined 30 percent 
rating with neurological findings.  Thus, the 40 percent 
rating assigned under the old criteria provides a higher 
rating.

Likewise, under the new criteria, however, the orthopedic 
manifestations are rated under the new General Rating Formula 
for Diseases and Injuries of the Spine, pursuant to which a 
10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine is greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent evaluation is warranted 
where forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation is warranted where forward flexion of the 
cervical spine is 15 degrees or less; or there is favorable 
ankylosis of the entire cervical spine.  The higher 
evaluations all involve ankylosis, which was not indicated in 
the any of the VA examinations or elsewhere.

At the January 2003 VA orthopedic evaluation, forward flexion 
of the lumbosacral spine was 0 to 30 degrees, extension was 0 
to 15 degrees, flexion to the right was 0 to 15 degrees, and 
rotation to the right and left were 0 to 30 degrees.  At the 
April 2004 orthopedic evaluation, the range of motion was 
inhibited considerably by voluntary action.  Flexion was 0 to 
45 degrees, extension 0 to 15 degrees, right and left lateral 
bends were 0 to 15 degrees, and rotation to the right was 0 
to 30 degrees and rotation to the left was 0 to 35 degrees.  
Based on these range of motion figures, the veteran is 
entitled to a 20 percent evaluation for the orthopedic 
manifestations of his lumbar spine IVDS under the new general 
rating formula, because forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees.  When combined with the 10 percent evaluation for 
the neurological manifestations, i.e., mild incomplete 
paralysis of the sciatic nerve, the evaluation under the 
criteria effective September 26, 2003 is 28 percent, which is 
rounded up to 30 percent.  38 C.F.R. § 4.25(a) (2004).

Based on the above analysis, the veteran is entitled to an 
evaluation of 40 percent for the period prior to, and on and 
after September 23, 2002.  It is the determination herein 
that the most favorable rating is assigned under the old 
criteria as set out above.  Combined orthopedic and 
neurological ratings do not result in a higher rating.  The 
40 percent rating under the old criteria is the most 
favorable to the veteran.  Thus, in the absence of more 
significant neurological impairment or incapacitating 
episodes, a higher rating is not warranted.

As noted, the veteran is not entitled to a higher evaluation 
under the new criteria effective September 26, 2003, because 
his range of motion entitled him to a 20 percent evaluation 
under the new general rating criteria, and, when combined 
with the 10 percent for mild incomplete paralysis of the 
sciatic nerve, yields a lower evaluation.

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  At the 
January 2003 examination the only incoordination noted was 
mild and caused by the veteran's left knee brace, and there 
was no further loss of any range of motion or increased 
fatigability or increased coordination.  At the April 2004 
orthopedic examination, the veteran appeared to guard 
significantly with various movements on examination, but 
appeared to have normal agility and no problems with back 
movement when he was dressing and undressing.  He also walked 
without a limp and stood with lordotic posture but without 
lateral tilt.  The examiner noted in his comments that it was 
difficult to truly assess the veteran's functional ability 
because of voluntary inhibition.  At the April 2004 
neurological examination, the veteran stated that when he 
sneezed or exerted himself, the pain radiated into his right 
leg, that most of the pain is at level 4 of10, and that he 
develops a higher level of pain if he remains in any one 
position for more than 15 minutes, but this is alleviated to 
some extent by heating pad, movement, and narcotic 
medication.  Based on the above, the veteran is not entitled 
to a higher rating than the 40 percent for the period on and 
after September 23, 2002 under the DeLuca factors.  While the 
veteran does experience pain from his disorder, which is 
worsened by maintaining one position, he has not shown that 
he experiences weakness, premature or excess fatigability, 
and incoordination, and the pain has not been demonstrated on 
clinical examination to cause additional functional 
impairment beyond the factors contemplated by the governing 
rating criteria.

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2004).  However, the veteran has not required 
frequent hospitalization for the disability at issue and the 
manifestations of the disability are contemplated by the 
schedular criteria.  While the veteran stated at the April 
2004 neurological examination that he is unable to maintain 
any type of work because of his need to change position 
constantly, there is no indication in the record that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned evaluation.  
Neither is there any indication that application of the 
schedular criteria is otherwise rendered impractical.  Thus, 
referral of this case for extra-schedular consideration 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the preponderance of the evidence reflects that the 
veteran is entitled to a rating of 40 percent, but no higher, 
for his traumatic arthritis and DDD of the lumbar spine for 
the period on and after September 23, 2002.  The benefit-of-
the-doubt doctrine is therefore not for application, and the 
veteran's claim for a rating higher than 40 percent for his 
traumatic arthritis and DDD of the lumbar spine is denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.3 (2004); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

Entitlement to an evaluation in excess of 40 percent for the 
traumatic arthritis and DDD of the veteran's lumbar spine, 
for the period on and after September 23, 2002, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


